Citation Nr: 1443953	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  10-37 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for an additional heart disability.

2.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for an additional heart disability.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO).

The issue of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for an additional heart disability is remanded to the RO.


FINDINGS OF FACT

1.  In a July 2005 rating decision, the RO denied the Veteran's claim of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for mitral valve regurgitation, claimed as valve leak. 

2.  New evidence associated with the claims file since the July 2005 rating decision, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for an additional heart disability or raises a reasonable possibility of substantiating the claim of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for an additional heart disability.


CONCLUSIONS OF LAW

1.  The July 2005 RO rating decision that denied the Veteran's claim of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for mitral valve regurgitation, claimed as valve leak, is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  As evidence received since the RO's July 2005 denial is new and material, the criteria for reopening the Veteran's claim of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for an additional heart disability have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Veteran by reopening the claim of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for an additional heart disability at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In this regard, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

The matter of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for mitral valve regurgitation, claimed as valve leak, was originally denied by the RO in a July 2005 rating decision.  The RO highlighted that evidence of record did not show any complications from the March 2004 VA cardiac catheterization and determined that evidence did not show that VA medical services were the proximate cause of any additional disability.  The Veteran was notified of the July 2005 rating decision in an August 2005 letter from the RO.

The Veteran did not initiate a timely appeal for that matter.  There is also no indication that additional evidence was received between August 2, 2005, and August 2, 2006, which would have necessitated a reconsideration of the issue on appeal.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the July 2005 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In a statement received in February 2010, the Veteran sought to reopen the claim of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for an additional heart disability.  This appeal arises from the RO's September 2010 rating decision that found no new and material evidence had been submitted to reopen the Veteran's claim.  It was indicated that VA treatment records showed findings of ventricular tachycardia with implantable cardioverter defibrillator.  However, the RO found that the new evidence of record was not material, as it did not show that the claimed disability was caused by or worsened as a result of VA treatment in March 2004.  It was further noted that evidence did not show that an additional disability resulted from carelessness, negligence, lack of skill, or similar instance of fault on the part of the VA attending personnel; that an additional disability resulted from an event that could not have reasonably been foreseen by a reasonable healthcare provider; that an additional disability resulted from a failure on the part of VA to timely diagnose and/or properly treat the claimed disability; or that VA allowed the disability to continue to progress.

Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (finding that VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

Evidence of record received since the July 2005 rating decision includes records from the Social Security Administration; VA treatment records; service personnel records; private treatment records from multiple providers; and statements from the Veteran and his attorney.

In a February 2010 statement, the Veteran contended that he suffered an additional heart disability, specifically ventricular tachycardia, after undergoing a March 2004 cardiac catheterization procedure at the Little Rock VAMC.  He indicated that a VA physician had informed him that the catheter placed during the procedure had damaged his left ventricle causing him to now experience tachycardia.  He further asserted that he did not give informed consent for the March 2004 cardiac catheterization, as he was not informed that tachycardia was a risk associated with that procedure.  Finally, the Veteran contended that the development of tachycardia after the March 2004 cardiac catheterization was not in any way a foreseeable or predictable event.

A March 2004 VA informed consent form for the March 2004 VA cardiac catheterization was associated with the record in May 2010.  The consent form listed the risks of cardiac catheterization, to include bleeding, hematoma, femoral artery damage requiring surgical repair, limb ischemia, heart attack, stroke, performation of heart, irregular heart rhythm, death, kidney failure, possible need for emergent bypass surgery, and respiratory compromise.

VA and private treatment records dated from 2006 to 2013 showed findings of ventricular tachycardia; ischemic heart disease; angina; peripheral vascular disease with claudication; acute posterior wall myocardial infarction treated with percutaneous revascularization; ischemic cardiomyopathy; arrhythmias with dual chamber automatic implantable cardioverter defibrillator; coronary atherosclerosis; and congestive heart failure.

Some of the VA and private treatment records added to the record are not considered "new" and are duplicative of evidence previously considered.  However, some of the evidence received since the July 2005 rating decision is "new" in that it was not of record at the time of the July 2005 rating decision.  This evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim, i.e., the existence of an additional heart disability and whether informed consent was obtained from the Veteran before the March 2004 VA cardiac catheterization procedure.  When presumed credible, such evidence and information, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the Veteran's claim of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for an additional heart disability.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Justus v. Principi, 3 Vet. App. 510 (1992).   

Under these circumstances, the Board concludes that the criteria for reopening the claim of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for an additional heart disability are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

As new and material evidence has been received, the appeal to reopen a claim of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for an additional heart disability, is granted, to that extent only.



REMAND

A longitudinal review of the record revealed that the Veteran initially filed a claim for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 in April 2005 for mitral valve regurgitation or valve leak due to VA treatment in March 2004 at the VA Medical Center (VAMC) in Little Rock, Arkansas.  He asserted that he incurred injuries to his heart during a "heart test" in 2004 when a probe was lost in his leg.  He reported that while searching for the lost probe, a VA doctor punctured a valve causing a valve leak in his heart. 

VA treatment notes dated in 1997 detailed findings of acute anterior myocardial infarction and coronary artery disease with subsequent percutaneous transluminal coronary angioplasty and stent placement.  A March 1997 VA cardiac catheterization report listed an impression of one vessel coronary artery disease with recent infarct and thrombus still present in vessel.  The Veteran was hospitalized in May 1997 for palpitations.  He was noted to have one run of ventricular tachycardia but VA examiners felt he may be having symptomatic palpitations from premature ventricular contractions and recommended increasing his medications.  A February 1999 VA hospital discharge summary listed diagnoses of coronary artery disease and chest pain, myocardial infarction ruled out.  In July 2001, the Veteran's coronary artery disease was characterized as stable.  In a February 2002 VA treatment record, the Veteran was noted to have coronary artery disease with occasional chest pain relieved with nitroglycerin. 

VA treatment records detailed that the Veteran underwent a cardiac catheterization procedure in March 2004 with findings of 4+ mitral regurgitation.  A March 2004 VA informed consent form for the March 2004 VA cardiac catheterization was associated with the record, listing the risks of cardiac catheterization as bleeding, hematoma, femoral artery damage requiring surgical repair, limb ischemia, heart attack, stroke, perforation of heart, irregular heart rhythm, death, kidney failure, possible need for emergent bypass surgery, and respiratory compromise.

Private emergency room treatment records dated in April 2004 from Arkansas Heart Hospital revealed that the Veteran had recently undergone pacemaker placement earlier that month and listed secondary diagnoses of hypertension, hyperlipidemia, and status-post percutaneous transluminal coronary angioplasty.  His current complaints were noted to include painful respiration, substernal chest pain radiating to the left arm, nausea, and shortness of breath.  An April 2004 echocardiogram reflected the following conclusions:  moderate ischemic cardiomyopathy with large old apical myocardial infarction and akinesis; left ventricular ejection fraction equaling 35 to 40 percent; mild concentric left ventricular hypertrophy; moderate mitral regurgitation and transtricuspid regurgitation; and abnormal left ventricular compliance.  The Veteran reported that he had recently undergone a cardiac catheterization at VA hospital, had some complication "losing something" during the testing, and then likely underwent a transesophageal echocardiogram for possible "bleeding inside".  The physician indicated that detailed information on that incident was not available at that time.  

In a July 2005 VA medical opinion, an examiner noted a review of the Veteran's record, including the March 2004 VA cardiac catheterization report as well as the VA hospital discharge summary.  The examiner further acknowledged the Veteran's assertions of heart valve damage during the March 2004 VA procedure.  The examiner noted that during the procedure when the left ventriculogram was done, the catheter lies across the mitral valve and that valve does not always close completely.  At the time of the March 2004 VA cardiac catheterization, the Veteran appeared to have 4+ mitral regurgitation.  It was noted that on transesophageal echocardiogram, the Veteran only had 1+ mitral regurgitation.  The examiner indicated that there was no complication during the March 2004 procedure and no damage was done.  The findings of mitral regurgitation during the March 2004 cardiac catheterization were noted to be just a temporary inability of the mitral valve to close completely while the left ventriculogram was being completed.  The examiner highlighted that once the catheter was removed, the Veteran only had mild mitral regurgitation and was not felt to have any complications from the cardiac catheterization.  The examiner further opined that there was no carelessness, negligence, or lack of proper skill from VA treatment providers.  The examiner then concluded that elevated mitral regurgitation was not a complication, but just a transient physiologic mitral insufficiency that resolved once the catheter was removed. 

In a February 2010 statement, the Veteran contended that he suffered an additional heart disability, specifically ventricular tachycardia, after undergoing the March 2004 cardiac catheterization procedure at the Little Rock VAMC.  He indicated that a VA physician informed him that the catheter placed during the procedure had damaged his left ventricle causing him to now experience tachycardia.  He further asserted that he did not give informed consent for the March 2004 cardiac catheterization, as he was not informed that tachycardia was a risk associated with that procedure.  Finally, the Veteran contended that the development of tachycardia after the March 2004 cardiac catheterization was not in any way a foreseeable or predictable event.

VA and private treatment records dated from 2006 to 2013 showed findings of ventricular tachycardia, ischemic heart disease, angina, peripheral vascular disease with claudication, acute posterior wall myocardial infarction treated with percutaneous revascularization, ischemic cardiomyopathy, arrhythmias with dual chamber automatic implantable cardioverter defibrillator, coronary atherosclerosis, and congestive heart failure.

Under VA laws and regulations, when a veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.358, 3.361 (2013).  For claims filed after October 1, 1997, a claimant is required to show fault or negligence in medical treatment.  Since the Veteran filed his claim after that date, he must show some degree of fault, and more specifically, that the proximate cause of his disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361. 

As an initial matter, the Board finds it necessary to remand this matter to schedule the Veteran for an additional VA examination and medical opinion to adequately address whether he has any additional heart disability as a result of the March 2004 cardiac catheterization procedure performed by VA and, if so, whether any additional heart disability was the result of some instance of fault on the part of VA or was due to an event not reasonably foreseeable.  

The claims file also reflects that the Veteran has received VA medical treatment for his claimed heart disability from the VAMC in Little Rock, Arkansas.  Evidence of record only includes VA treatment records dated up to May 2013 from that facility.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  All outstanding VA records should be obtained and associated with the claims file.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Regardless of his response, the RO must obtain all outstanding records relevant to the claim being remanded, to include VA treatment records from Little Rock VAMC for the time period from May 2013 to the present as well as any transesophageal echocardiogram report dated in 2004. 

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his attorney and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his attorney must then be given an opportunity to respond.

2.  The Veteran must then be afforded a VA examination to determine if he has any additional heart disability as a result of the cardiac catheterization procedure performed at the Little Rock VAMC in March 2004.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

For any current or previously diagnosed heart disability, provide an opinion addressing whether such is an additional disability due to cardiac catheterization procedure performed at the Little Rock VAMC in March 2004.

If so, is the additional heart disability proximately caused by: 

(1) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in treating the Veteran in March 2004; and if so, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider OR did VA furnish the cardiac catheterization procedure in March 2004 without the Veteran's informed consent?

OR 

(2) Was the additional disability proximately caused by an event not reasonably foreseeable? 

(The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.)  

A complete rationale for any opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review any examination report to ensure that it is in complete compliance with the directives of this Remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim, taking into consideration all relevant evidence associated with the record since the December 2013 statement of the case.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


